            Case 1:16-cv-05672-RA Document 38 Filed 07/08/20 Page 1 of 1
                                                                       USDC-SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                          DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 7/8/2020

 JOSE F. NARANJO-PEREZ,

                             Plaintiff,
                                                                         16-CV-5672 (RA)
                        v.
                                                                              ORDER
 LEE HATCHER; FOODLINER INC.,

                             Defendants.

 RONNIE ABRAMS, United States District Judge:

         In light of the COVID-19 crisis, the Court will not hold the upcoming post-discovery

 conference in person. Counsel should still submit their joint letter by July 10, 2020, as directed in the

 Court’s March 19th Order, Dkt. 37, and the Case Management Plan, Dkt. 8. The Court will hold the

 conference by telephone. The dial-in information for the conference is provided below:

                 Call-In Number: (888) 363-4749

                 Access Code: 1015508

 In any event, counsel should review and comply with the Court’s Emergency Individual Rules and

 Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-ronnie-abrams.

         Plaintiff shall provide a copy of this Order to Defendants.

 SO ORDERED.

Dated:     July 8, 2020
           New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
